                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-CR-00109-RJC-DCK
USA                                          )
                                             )
   v.                                        )               ORDER
                                             )
MICHAEL MANDEL TRENT                         )
                                             )

        THIS MATTER is before the Court upon notice by counsel for the defendant

that he died while this case was pending for sentencing. (Doc. No. 29).

        IT IS, THEREFORE, ORDERED that this matter is dismissed without

prejudice as abated by death.

        The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.

 Signed: September 18, 2019
